Title: To George Washington from Colonel Daniel Brodhead, 13 May 1780
From: Brodhead, Daniel
To: Washington, George



Dear General
Fort Pitt May 13th 1780.

I have put off the assembling of the Militia untill the 4th of next Month to endeavour to procure a sufficient quantity of Provisions for them; But I fear it will not be in my power as Genl Gates, who presides at the Board of Inspection, has ordered the Commissaries to Stop

purchasing; And the Mingoes in sundry parties have been discovered on their march towards the Inhabitants. several persons have lately been killed & wounded in Westmoreland County, which will probably prevent my receiving any aid from the Militia of that County. They have hired sixty Men which are now stationed upon their Frontier. A Delaware Indian informed me this Day that two parties of warriors had just crossed the ohio River, near Logs Town & Chartiers Creek, which will probably, by alarming & driving the Inhabitants, prevent my getting the Men from the other Counties as I expected. The remaining Continentals are the cullings of our Troops and I cannot promise any thing cleaver from them.
I have wrote to the Artillery officer to hurry up the Artillery & Stores but I hear he is badly furnished with Carriages & Forage, which must prevent his marching with Expedition.
I think it is probable that the Enemy are meditating an attack upon some of our posts, which for want of sufficient Garrisons & Supplies cannot make much resistance. I am preparing to receive them here, But the Detachments to Fort McIntosh, Hollidays Cove, Fort Henry & Fort Armstrong leaves but a small Garrison to defend this post. wherefore I have armed the Inhabitants of the Town and assigned them an alarm post.
The Delaware Indians continue their professions of Friendship and some of their warriors are now out with my Scouts. But as I have little or nothing to give them but good words & fair promises I apprehend they will soon decline the Service. I have the Honor to be with the highest Sentiments of respect & esteem your Excellencies most obedt Servt

Daniel Brodhead

